   Case 1:18-cv-06909 Document 1 Filed 12/05/18 Page 1 of 5 PageID #: 1



UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF NEW YORK
                                                 X

ABATECH INDUSTRIES. INC.,                                   COMPLAINT

                              Plaintiff.                    Index No.

               -against-

MINELLI CONSTRUCTION CO., INC.,

                              Defendant.




       Plaintiff. Abatech Industries, Inc.. by and through its attorneys, Rabinowitz, Galina

& Rosen, as and for its complaint herein, alleges as follows:

                            PRELIMINARY STATEMENT


     1. Plaintiff, Abatech Industries, Inc. {"Abatech") brings this action against Defendant

        Minelli Construction Co. ("Minelli") to recover damages for breach of contract.

                                 JURISDICTION AND VENUE


    2. This Court has jurisdiction of this action pursuant to 28 USC 1332 (Diversity of

        Citizenship; Amount in Controversy).

    3. Venue in this Court is proper pursuant to 28 USC 1391(b)(2) in that a "substantial

        part of the events or omissions giving rise to the claim occurred" herein.

                                             PARTIES


    4. At all times material herein. Plaintiff Abatech was and is a corporation duly

        organized and existing pursuant to the laws of the State of New Jersey with its

        principal place of business located at 1623 East 2"'' Street. Scotch Plains, New

        Jersey 07076.

    5. At all times material herein, Abatech was and is an asbestos abatement contractor.
Case 1:18-cv-06909 Document 1 Filed 12/05/18 Page 2 of 5 PageID #: 2




 6. Upon information and belief, at all times material herein. Defendant Minelli

    Construction Co., Inc.("MINELLI") was and is a corporation duly organized and

    existing pursuant to the laws of the State of New York with its principal place of

    business located at 300 Corporate Plaza, Islandia, New York 11749.

 7. Upon information and belief, at all times material herein Minelli was and is in the

    business of general construction.

                                           FACTS


 8. On or about 2011 Abatech entered into an agreement with MINELLI wherein and

    whereby Abatech agreed to perform asbestos abatement and removal for MINELLI

    on a project known as IS 17IK, Brooklyn, New York. The "Owner" of the Project

    is the New York City School Construction Authority.

 9. That from on or about 2011 and thereafter, Abatech commenced performing its

    work.


 10. That from on or about 2011 and thereafter, Abatech performed its work at the

    Project.

 11. That on or about 2016 and thereafter, Abatech completed its work and demanded

    that MINELLI provide all payments due and required under the Contract

    documents.


                   AS AND FOR A FIRST CAUSE OF ACTION


 12. Plaintiff repeats and realleges each and every allegation set forth above with the

    same force and effect as if more fully set forth herein.
Case 1:18-cv-06909 Document 1 Filed 12/05/18 Page 3 of 5 PageID #: 3




 13. On or about 2011 Abatech entered into an agreement with MINELLI wherein and

    whereby Abatech agreed to perform certain asbestos abatement and removed work

    for Minelli at the IS 171K Project, Brooklyn, New York (the "Project").

 14. That on or about 2011 Abatech entered into an agreement with MINELLI wherein

    and whereby Abatech agreed to perform the asbestos abatement and removal work

    at the Project in exchange for the amount of$ 313,000.00 with extras (the

    "Agreement").

 15. That thereafter, Abatech and MINELLI entered into agreements wherein and

    whereby Abatech agreed to perform additional work and agreed to provide certain

    credits resulting in a final contract price of$ 313,000.00 (the "Change Orders").

 16. That Abatech performed its work and same was accepted by MINELLI and the

    project owner.

 17. Abatech completed its work for the in the total value of$ 313,000.12.

 18. That MINELLI has paid Abatech the amount of$ 210,345.20 pursuant to the

    Agreement and Change Orders.

 19. That Abatech has duly performed all of its obligations pursuant to the Agreement

    and Change Orders.

 20. That MINELLI has breached the Agreement with Abatech by failing and refusing

    despite due demand to pay Abatech for the work completed and approved.

 21. By reason of the foregoing, MINELLI is liable to Plaintiff for breach of contract in

    the amount of$ 300,659.11 with interest thereon from April 1, 2018.
  Case 1:18-cv-06909 Document 1 Filed 12/05/18 Page 4 of 5 PageID #: 4



                     AS AND FOR A SECOND CAUSE OF ACTION


    22. Plaintiff repeats and realleges each and every allegation set forth above with the

       same force and effect as if more fully set forth herein.

    23. That the fair and reasonable value ofthe work performed by Abatech that remains

        unpaid by MINELLI is $ 102,654.80.

    24. That MINELLI has received the benefit of the asbestos abatement and removal

        work performed by Abatech and has benefitted by same.

    25. By reason of the foregoing, MINELLI is liable to Plaintiff for quantum meruit in

       the amount of$ 102,654.80 with interest thereon from April 1, 2018.

                         AS AND FOR A THIRD CAUSE OF ACTION


    26. Plaintiff repeats and realleges each and every allegation set forth above with the

       same force and effect as if more fully set forth herein.

    27. That during the course of the Project Abatech sent invoices and statements of

        account to MINELLI.


    28. MINELLI received and retained said invoices and statements of account without

        objection.

    29. By reason of the foregoing, MINELLI is liable to Plaintiff for account stated in the

        amount of$ 102,654.80 with interest thereon from April 1, 2018.

    WHEREFORE,by reason of the foregoing. Plaintiff demands judgment against

Defendant as follows:


     (A)On the First Cause of Action for breach of contract against MINELLI in the sum

          of $ 102,654.80 with interest thereon from April 1, 2018;
  Case 1:18-cv-06909 Document 1 Filed 12/05/18 Page 5 of 5 PageID #: 5



    (B) On the Second Cause of Action for quantum meruit against MfNELLI in the

         sum of $ 102,654.80 with interest thereon from April 1, 2018;

     (C) On the Third Cause of Action for account stated against MINELLI in the sum

         of $ 102,654.80 with interest thereon from April 1, 2018;

     (D)Costs, disbursements and reasonable attorney's fees;

     (E) Such other and further relief as to this Court seems just and proper.

Dated: December 4, 2018
      Mineola, New York

                                     Rabinowitz, Galina & Rosen
                                     Attorneys for Rlat)itiff



                                     By: Michael M. Rabinowitz, Esq.
                                     94 Willis Avenue
                                    Mineola, New York 11501
                                    (516)739-8222
